Exhibit 10.1

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

Thomas Tippl

 

This Amendment No. 2 to Employment Agreement (this “Amendment No. 2”) is entered
into by and between Thomas Tippl (“You” or “Employee”) on the one hand, and
Activision Publishing, Inc. (“ATVI Publishing”) and  Activision Blizzard, Inc. a
Delaware corporation and the owner of 100% of the outstanding capital of ATVI
Publishing (“Activision Blizzard” or “Employer”) and is effective as of as of
the day on which this Amendment No. 2 been executed by all parties hereto, as
indicated by reference to the dates on the signature lines hereof.

 

RECITALS:

 

Employee and ATVI Publishing entered into an Employment Agreement dated as of
September 9, 2005 and amended that agreement as of December 15, 2008 (as
amended, the “Agreement”).

 

The original Expiration Date of the Agreement as set forth therein is
September 30, 2010.

 

For consideration described below, the sufficiency and adequacy of which is
hereby acknowledged, Employer and ATVI Publishing desire to assign this
Agreement in its entirety to Activision Blizzard, Activision Blizzard desires to
accept such assignment, and Employee and Activision Blizzard desire to extend
the Expiration Date of the Agreement and otherwise amend the Agreement in
certain respects as set forth herein below.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement as
follows:

 

1.                                 Assignment:  ATVI Publishing hereby assigns
all of its rights, title and interest in this Agreement to Activision Blizzard
and Activision Blizzard hereby accepts such assignment in its entirety including
without limitation all of ATVI Publishing’s obligations thereunder. Employee
hereby acknowledges that no consent of Employee to such assignment is required
under the terms of Paragraph 12 of the Agreement.

 

2.                                 Term:  Paragraph 1 is here by amended in its
entirety to state as follows:

 

The new term of your employment under this Employment Agreement (the “Extended
Employment Period”) shall be deemed to commence on February 15, 2009 (the “New
Effective Date”), and shall expire on  April 15, 2014 (the “New Expiration
Date”), unless earlier terminated as provided in Paragraph 9 below.

 

3.                                 Salary:

 

a.               Section 2(a) of the Agreement is hereby amended to add the
following:

 

As of the New Effective Date, the Employee’s annual base salary (“New Base
Salary”) shall be Seven Hundred Fifty Thousand Dollars ($750,000). Thereafter,
on each annual anniversary of the New Effective Date during the

 

--------------------------------------------------------------------------------


 

Extended Employment Period, your New Base Salary shall be automatically
increased (but not decreased) by an amount equal to the average percentage
increase approved by the Compensation Committee of Activision  Blizzard’s Board
of Directors (the “Compensation Committee”) in the base salaries of the members
of Activision Blizzard’s executive leadership team most recently implemented
with respect to the fiscal year in which such anniversary of the New Effective
Date occurs excluding for these purposes (i) increases that are required or
guaranteed by contract and (ii) increases in base salaries in connection with a
promotion or other significant modification in an executive’s duties.

 

b.              Section 2(d) is hereby deleted in its entirety.

 

c.               Section 2(e) is hereby amended to add the following:

 

As of the New Effective Date, the Employee’s target Annual Bonus (“New Annual
Bonus”) will be 100% of the then applicable New Base Salary, provided that the
actual amount of the New Annual Bonus, if any, is within the sole and absolute
discretion of Activision Blizzard’s Board of Directors (or the Compensation
Committee) and will be based upon your achievement of certain mutually agreed
objectives and goals and/or your contribution to the success of Activision
Blizzard’s financial and business objectives and goals for the fiscal year with
respect to which the New Annual Bonus is calculated, such determination to be
made by Activision Blizzard’s Board of Directors (or the Compensation Committee)
in its sole discretion.

 

d.              Section 2(f) is hereby amended by adding the following:

 

Subject to the approval of the Compensation Committee, the Employee will be
granted a non-qualified stock option (the “New Option”) to purchase an aggregate
of 1,200,000 shares of the common stock of Activision Blizzard.  One-fifth of
the New Option will vest in equal installments on each of February 15, 2010,
February 15, 2011, February 15, 2012, February 15, 2013 and February 15, 2014,
subject to your remaining employed by Activision Blizzard through the applicable
vesting date.  Employee acknowledges that the grant of the New Option is
expressly conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grant of the
New Option and/or to determine and make modifications to the terms of the New
Option.  The New Option shall be subject to all terms of the equity incentive
plan pursuant to which it is granted and Activision Blizzard’s standard forms of
award agreement.

 

e.               Section 2(g) is hereby amended by adding the following:

 

The Employee will receive a restricted stock grant of 150,000 shares of
Activision Blizzard’s common stock (the “New Restricted Shares”).  One-fifth of
the New Restricted Shares will vest in equal installments on each of
February 15, 2010, February 15, 2011, February 15, 2012, February 15, 2013 and
February 15, 2014, subject to your remaining employed by Activision Blizzard
through the applicable vesting date.  Employee acknowledges that the grant of

 

--------------------------------------------------------------------------------


 

the New Restricted Shares is expressly conditioned upon approval by the
Compensation Committee, and that the Compensation Committee has discretion to
approve or disapprove the grant of the New Restricted Shares and/or to determine
and make modifications to the terms of the New Restricted Shares.  The New
Restricted Shares shall be subject to all terms of the equity incentive plan
pursuant to which it is granted and Activision Blizzard’s standard forms of
award agreement.

 

f.                 Section 2(h) is hereby deleted in its entirety.

 

g.              A new Section 2(j) is hereby added:

 

The Employee will receive a restricted stock grant of 80,000 shares of
Activision Blizzard’s common stock (the “Performance Shares”).  The Performance
Shares will vest in their entirety on February 15, 2010, if (and only if) the
non-GAAP earnings per share of Activision Blizzard for the year ended
December 31, 2009, as reported as such in the press release issued by Activision
Blizzard for that period, is greater than or equal to $0.68, subject to your
remaining employed by Activision Blizzard through such vesting date.  Employee
acknowledges that the grant of the Performance Shares is expressly conditioned
upon approval by the Compensation Committee, and that the Compensation Committee
has discretion to approve or disapprove the grant of the Performance Shares
and/or to determine and make modifications to the terms of the Performance
Shares.  The Performance Shares shall be subject to all terms of the equity
incentive plan pursuant to which it is granted and Activision Blizzard’s
standard forms of award agreement..

 

4.                                 Appointment; Title.

 

Section 3 is hereby amended in its entirety to provide as follows:

 

Employee is hereby being employed under this Agreement in the position of Chief
Corporate Officer and Chief Financial Officer of Activision Blizzard.  You shall
report to the President and Chief Executive Officer of Activision Blizzard.

 

5.                                 Other Benefits:  Section 6 shall be amended
to provide that Employee will be provided during the Extended Employment Period,
at Activision Blizzard’s or ATVI Publishing expense, with a supplemental term
life insurance policy with a benefit amount of $3,000,000 through carrier of
Activision Blizzard’s choice (in lieu of the $2,000,000 policy currently
provided pursuant to Section 6).

 

6.                                 Waiver of Non-Competition:  The parties
hereby agree that provision of Paragraphs 8(e) and 9(e)(vi) of the Agreement are
hereby waived to the extent they apply to employment subsequent to termination
of the Agreement, provided that in the event during the Extended Employment
Period the laws and regulation of the State of California are changed such that
provisions of post-termination non-competition become enforceable, this
Agreement shall be amended to provide for such provision to the fullest extent
the law then allows.

 

--------------------------------------------------------------------------------


 

7.                                 Exhibit A:  The “Valuation Limit” will be
calculated based on the number of whole months actually worked beginning from
“Effective Date” (i.e., the initial date of Employee’s employment in 2005) and
through the date of termination. The Employer and Employee agree that for
purposes of calculating the “Aggregate Earned Limit”, the parties shall use all
restricted shares and stock options that may be granted to Employee during the
Extended Employment Period, including without limitation, New Restricted Shares
and New Stock Options. The Employer and Employee agree that for purposes of
calculating the “Future Shares Value”, the parties shall use all restricted
shares that may be granted to Employee during the Extended Employment Period,
including without limitation, New Restricted Shares. The Employer and Employee
agree that for purposes of calculating the “Future Options Value”, the parties
shall use all stock options that may be granted to Employee during the Extended
Employment Period, including without limitation, New Stock Options.

 

8.                                 Use of Defined Terms:  The parties agree
that, with respect to the Agreement as amended by this Amendment No. 2, except
with respect to Sections 2 and 6 of the Agreement:

 

a.               All references to the “Employment Period” shall be deemed to be
references to the “Extended Employment Period”

 

b.              All references to “Expiration Date” shall be deemed to be
references to the “New Expiration Date”)

 

c.               All references to “Base Salary” shall be deemed to be
references to the “New Base Salary”)

 

d.              All references to “Restricted Shares” shall be deemed to include
the “New Restricted Shares” (in addition to the “Restricted Shares”)

 

--------------------------------------------------------------------------------


 

Except as specifically set forth in this Amendment No. 2, the Agreement shall
remain unmodified and in full force and effect.  If any term or provision of the
Employment Agreement is contradictory to, or inconsistent with, any term or
provision of this Amendment No. 2, then the terms and provisions of this
Amendment No. 2 shall in all events control.

 

 

AGREED AND ACCEPTED:

 

Employee:

Employer:

 

 

 

Activision Blizzard, Inc.

 

 

 

 

/s/ Thomas Tippl

 

/s/ George L. Rose

Thomas Tippl

 

George L. Rose

Date:

April 15, 2009

 

Chief Legal Officer

 

 

 

Date:

April 15, 2009

 

 

 

 

 

 

 

 

 

Activision Publishing, Inc.

 

 

 

 

 

/s/ George L. Rose

 

George L. Rose

 

Chief Legal Officer

 

Date:

April 15, 2009

 

--------------------------------------------------------------------------------